DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/527,853 filed on 11/16/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim states two power converters sharing a ground connection switch whereas it was not mentioned ahead the presence of two power converters, but only one. 

Regarding claim 4, the claim states two power converters sharing a reactor whereas it was not mentioned ahead the presence of two power converters, but only one.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)as being taught by Kobayashi (US 2019/0288628)

Regarding claim 1, Kobayashi teaches:
 A motor vehicle ([0066]: Fig.1 vehicle) comprising: 
a motor performing power driving and regeneration (MG1 20, MG2 30); 
an inverter converting a direct current into an alternating current (inverter 51, inverter 52); 
a first power storage device with a large-capacity characteristic (first power source 60); 
a second power storage device with a high-power characteristic (second power source 61); 
a power converter (power converter 50) having a voltage step down function during the power driving ([0112], [0120]); and
 a circuit (Fig. 2 is a circuit) where the power converter is connected to the first power storage device and the second power storage device so that the first power storage device and the second power storage device are parallel to each other (Fig. 2, 60, 61), 
wherein, during the power driving of the motor, the power converter steps down an output voltage of the first power storage device to supply energy from the first power storage device and the second power storage device to the inverter ([0112] and Fig. 7).  

Regarding claim 2, Kobayashi teaches:
The motor vehicle according to Claim 1, 
wherein the power converter has the voltage step down function during the power driving ([0112], [0120]) and a voltage step up function during the regeneration , and
 wherein, during the regeneration in the motor, the power converter steps up a DC voltage of the inverter to recover the energy into the first power storage device and the second power storage device ([0119] and Fig. 7).  

Regarding claim 3, as best understood, Kobayashi teaches:
The motor vehicle according to Claim 1, wherein the power converter for the first power storage device and the power converter for the second power storage device share a ground connection switch (switch Scn in CNV50).  

Regarding claim 4, as best understood, Kobayashi teaches:
The motor vehicle according to Claim 1, wherein the power converter for the first power storage device and the power converter for the second power storage device share a reactor (reactor 50a in CNV50).
  
Regarding claim 5, Kobayashi teaches:
The motor vehicle according to Claim 1, wherein charging and discharging are controlled so that a voltage of the first power storage device becomes equal to or higher than a voltage of the second power storage device ([0111]and Fig. 7-8).  

Regarding claim 6, Kobayashi teaches:
The motor vehicle according to Claim 1, 
wherein determination is made about a power storage status of the second power storage device based on a voltage of the second power storage device (Fig. 7), and 
when a rotation speed of the motor is equal to or lower than a predetermined rotation speed (Fig. 9) and the power storage status of the second power storage device is equal to or higher than a predetermined intermediate value during the power driving of the motor ([0112], [0120]), the energy is supplied from the second power storage device to the inverter ([0120]).  

Regarding claim 7, Kobayashi teaches:
 The motor vehicle according to Claim 1, 
wherein determination is made about a power storage status of the second power storage device based on a voltage of the second power storage device (Fig. 7), and 
when a rotation speed of the motor is equal to or lower than a predetermined rotation speed (Fig. 9) and the power storage status of the second power storage device is equal to or lower than a predetermined upper limit value during the regeneration in the motor, regenerated energy is recovered into the second power storage device ([0112]-[0120]). 
 

Regarding claim 8, Kobayashi teaches:
The motor vehicle according to Claim 1, wherein, during current control of the inverter, a DC voltage of the inverter is controlled based on a rotation speed of the motor (Fig. 9), and when the rotation speed of the motor is equal to or lower than a predetermined rotation speed, the DC voltage of the inverter is controlled to decrease as the rotation speed of the motor decreases ([0117]).  

Regarding claim 9, Kobayashi teaches:
 	The motor vehicle according to Claim 1, wherein, when a rotation speed of the motor is equal to or lower than a predetermined rotation speed during current control of the inverter ([0117]), a DC voltage of the inverter is controlled based on a peak value of a motor line-to-line voltage (Note: the inverter control voltage and frequency over any range the parameter settings in the ECU tells it to).  

Regarding claim 10, Kobayashi teaches:
The motor vehicle according to Claim 1, wherein the first power storage device is a large-capacity lithium ion battery or a large-capacity nickel-metal hydride battery ([0193]: nickel-metal hydride rechargeable battery), and the second power storage device is a high-power lithium ion battery, a high- power nickel-metal hydride battery ([0193]: nickel-metal hydride rechargeable battery), a lithium ion capacitor, or an electric double layer capacitor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0334046 to LEE teaches in Figs. 1-6, a power conversion system for a vehicle with boost converter, motor, two power storage devices for driving and charging the storage devices (see [0019], [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/16/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846